     SUN MICROSYSTEMS, INC. U.S. VICE PRESIDENT SEVERANCE PLAN



Purpose of Plan




The Sun Microsystems, Inc. U.S. Vice President Severance Plan (the "Plan")
provides Severance Benefits if your employment terminates because of a Workforce
Reduction, Involuntary Termination, Retirement or Mutual Agreement (see
Definitions section). This Plan was originally adopted effective July 1, 2005.
It was restated effective November 1, 2005 and May 1, 2006. It is now restated
again effective January 1, 2009. In this document "Sun" means Sun Microsystems,
Inc., its subsidiaries and its successor or successors.

The Plan is intended to comply with Section 409A of the Internal Revenue Code
and from its original effective date through December 31, 2008, the Plan has
been operated in accordance with a good faith, reasonable interpretation of
Section 409A of the Internal Revenue Code.

The Plan is an unfunded welfare benefit plan maintained by Sun for the purpose
of providing benefits for a select group of management or highly compensated
employees. This document constitutes the official plan document under ERISA.



Highlights




Under this Plan, you are eligible to receive Severance Benefits.

"Severance Benefits" consist of a lump sum Severance Payment, payment of COBRA
Premiums (if eligible), and Employment Transition Services (Employment
Transition Services are not provided in the case of Retirement). You will not
receive Severance Benefits if you do not sign a Release and Waiver Agreement
(other than Employment Transition Services), or if you sign a Release and Waiver
Agreement but revoke it within the applicable revocation period.

The amount of Severance Benefits available to you depends on whether you are a
member of Sun's Executive Leadership Team (“ELT”) or a Vice President who is not
a member of the ELT.



Eligibility




You are an Eligible Employee under the Plan if you are:

·     A regular full-time or part-time Sun employee on the U.S. Payroll (an
employee      hired for a fixed term, which includes a transitional employee as
part of an      acquisition, is not considered a regular employee);    ·     Not
on the payroll of, or considered an employee of, any Sun subsidiary outside     
the U.S.;    ·     Employed at the Vice President level or above; and 


--------------------------------------------------------------------------------

· Not considered by Sun to be a Contingent Worker (includes independent
contractor, consultant or vendor) as defined in Sun's Headcount Policy (HR209).

If Sun has not classified you as an employee on the date your service with Sun
is terminated and, for that reason, has not withheld employment taxes with
respect to you, and you are later determined retroactively to have been a
common-law employee of Sun, whether by Sun, a governmental agency or a court,
you will nevertheless be ineligible to receive Plan benefits.

Conditions For Receiving Plan Benefits

You will receive Plan benefits if you are an Eligible Employee and meet all of
the following conditions:

·     You inform Sun of your intent to retire and/or you receive a formal
written notice      that states the date your employment will terminate and that
your termination is      because of a Workforce Reduction, Involuntary
Termination, Retirement or      Mutual Agreement (“Termination Letter”);    ·  
  You abide by any written terms and requirements that Sun may establish as a   
  condition to your receiving Plan benefits; and    ·     Except for Employment
Transition Services, you sign the Release and Waiver      Agreement within 45
calendar days after your employment termination date and      do not revoke the
Release and Waiver Agreement within the applicable revocation      period. 


Conditions Under Which You Will Not Receive Plan Benefits

Even if you are an Eligible Employee, you will not receive Plan benefits if any
of the following apply:

·     You are involuntarily terminated for Cause or as a result of disability.
Sun shall      make this determination in its sole discretion.    ·     You are
a party to an individual agreement with Sun (or an employer that is     
acquired by Sun) that provides severance or severance-type benefits.    ·    
You are entitled to or have received payments under a change of control     
agreement or plan.    ·     You voluntarily terminate employment (including as a
result of disability) other      than due to Retirement or Mutual Agreement even
if you claim “constructive      termination,” prior to your termination date as
set forth in your Termination      Letter.    ·     You decline a written offer
of a "Comparable Job" at Sun for which, in Sun's      judgment, you are
reasonably qualified. A "Comparable Job" is a job within 50      miles of your
current job location at the same or higher salary/job grade as the      current
job and with at least the same total target cash compensation opportunity.     
A Comparable Job need not involve the same duties and responsibilities as your 
    current job. For purposes of the Plan, if you participate in the OpenWork   
  program, Sun job location means your home if you are a home assigned employee 


--------------------------------------------------------------------------------

    or the location of your mailstop if you are a flexible employee. If you work
from      home or a flexible office based on any arrangement outside of the
OpenWork      program, your Sun mailstop is your job location.    ·     You
begin another regular job at Sun prior to Sun's receipt of the signed Release   
  and Waiver Agreement (i.e., a job other than a Temporary Job Assignment,     
defined below).    ·     You begin working for another employer (whether regular
or temporary) before      your employment at Sun terminates. You are required to
immediately notify Sun      in writing if you begin another job prior to your
termination date. Sun may, in its      sole discretion, permit you to work for
another employer prior to your termination      date and still receive Plan
benefits based on your specific facts and circumstances.    ·     You are on an
unpaid personal/educational Leave of Absence on the date of the      Termination
Letter.    ·     Your employment terminates due to death prior to receiving a
Termination Letter. 




Temporary Job Assignments




For purposes of this Plan, a "Temporary Job Assignment" is a job as a Sun
employee that is not expected to last more than two years at the time it is
offered to you and which is offered to you after you receive a Termination
Letter but prior to your employment termination. If you accept a job which, at
the time it is offered to you, is expected to last more than two years, you will
be treated as a regular Sun employee and will not receive Plan benefits in
connection with the Workforce Reduction, Involuntary Termination, Retirement or
Mutual Agreement that occurred immediately prior to your acceptance of your new
job at Sun.

While you are on a Temporary Job Assignment you will not receive Plan benefits.
However, at the end of the Temporary Job Assignment, provided you meet the
conditions of the Plan, you will receive Plan benefits in accordance with the
terms of the Plan in effect as of the date of the Termination Letter.

If you accept a Temporary Job Assignment and it has not ended after two years,
you will be treated as if you are in a regular position and will not be eligible
for Plan benefits unless and until the new job is part of a Workforce Reduction
or you terminate employment as a result of Involuntary Termination, Retirement
or Mutual Agreement. In other words, you will not receive Plan benefits in
connection with the Workforce Reduction, Involuntary Termination, Retirement or
Mutual Agreement that occurred immediately prior to your acceptance of your new
job at Sun.



Outsourcing Situations




Additional eligibility requirements apply if your job is eliminated due to
outsourcing. Outsourcing is the transfer of work, a function, a group or an
organization at Sun to a vendor The vendor (the "Outsourcing Service Provider")
may seek to hire Sun employees who were previously performing that function or
who were members of the group being outsourced.

--------------------------------------------------------------------------------

If your position is outsourced, you will be able to receive Plan benefits, but
only if all the following apply:

·     You are an Eligible Employee (described above).    ·     You fulfill all
the regular duties of your Sun job from the date of the outsourcing      notice
until your last day of work (which may be prior to your termination date) as   
  set forth in the Termination Letter. For purposes of the Plan, outsourcing
notice is      a written notice of termination due to outsourcing, which does
not contain the date      your employment will terminate.    ·     You meet all
the Conditions For Receiving Plan Benefits (described above). 


You will be ineligible to receive Plan benefits if:

· You receive an offer of a Comparable Outsource Job, which is Regular
Employment. A "Comparable Outsource Job" is a job at the Outsourcing Service
Provider for which you are qualified, providing the same level of base pay or
higher as your Sun job, and which is not anticipated, pursuant to the
outsourcing agreement between Sun and the Outsourcing Service Provider, to
require you to relocate to a job location more than 50 miles away from your Sun
job location within the first 12 months of your employment with the Outsourcing
Service Provider. For purposes of the Plan, if you participate in the OpenWork
program, Sun job location means your home if you are a home assigned employee or
the location of your mailstop if you are a flexible employee. If you work from
home or a flexible office based on any arrangement outside of the OpenWork
program, your Sun mailstop is your job location. For purposes of the Plan,
“Regular Employment” is employment with the Outsourcing Service Provider that is
on the same terms and conditions as those provided to their other employees and
that is anticipated to be ongoing for an indefinite period. If you are currently
working part-time for Sun and you are offered a full-time job by the Outsourcing
Service Provider or you are offered a job by the Outsourcing Service Provider
that is outside the outsourcing agreement between the Outsourcing Service
Provider and Sun (i.e., your job would not support Sun), you will not be
considered to have received an offer of a Comparable Outsource Job, which is
Regular Employment.

· You accept an offer of a Comparable Outsource Job, which is Short-Term
Employment (for purposes of the Plan, Short-Term Employment is employment with
the Outsourcing Service Provider that is anticipated, at the time of the job
offer, to last less than 12 months), with the Outsourcing Service Provider and
the outsourcing agreement between the Outsourcing Service Provider and Sun
provides that severance benefits equivalent to the severance benefits under this
Plan will be paid by the Outsourcing Service Provider, or· You meet any of the
Conditions Under Which You Will Not Receive Plan Benefits (described above).

--------------------------------------------------------------------------------



Divestiture Situations




Additional eligibility requirements apply if your job is eliminated due to a
divestiture. A divestiture is the sale, lease, license or transfer of a product,
business or technology owned by Sun by way of merger, sale of assets, license
with rights equivalent to ownership or other sales transaction to another
company, person or other entity (the "Buyer") as determined by Sun's Business
Development Group in its sole discretion. The Buyer may seek to hire Sun
employees who were previously performing work related to that business,
technology or product line.

If your position is eliminated due to a divestiture, you will be able to receive
Plan benefits, but only if all the following apply:

·     You are an Eligible Employee (described above).    ·     You fulfill all
the regular duties of your Sun job from the date of the divestiture      notice
until your last day of work (which may be prior to your termination date) as   
  set forth in the Termination Letter. For purposes of the Plan, divestiture
notice is      a written notice of termination due to divestiture, which does
not contain the date      your employment will terminate.    ·     You meet all
the Conditions For Receiving Plan Benefits (described above). 


You will be ineligible to receive Plan benefits if:

· You receive an offer of a Comparable Divestiture Job, which is Regular
Employment. A "Comparable Divestiture Job" is a job at the Buyer for which you
are qualified, providing the same level of base pay or higher as your Sun job,
and which is not anticipated, pursuant to the agreement between Sun and the
Buyer, to require you to relocate to a job location more than 50 miles away from
your Sun job location within the first 12 months of your employment with the
Buyer. For purposes of the Plan, if you participate in the OpenWork program, Sun
job location means your home if you are a home assigned employee or the location
of your mailstop if you are a flexible employee. If you work from home or a
flexible office based on any arrangement outside of the OpenWork program, your
Sun mailstop is your job location. For purposes of the Plan, “Regular
Employment” is employment with the Buyer that is on the same terms and
conditions as those provided to their other employees and that is anticipated to
be ongoing for an indefinite period. If you are currently working part-time for
Sun and you are offered a full-time job by the Buyer, you will not be considered
to have received an offer of a Comparable Divestiture Job, which is Regular
Employment,· You accept an offer of a Comparable Divestiture Job, which is
Short-Term Employment (for purposes of the Plan, Short-Term Employment is
employment with the Buyer that is anticipated, at the time of the job offer, to
last less than 12 months), with the Buyer and the agreement between the Buyer
and Sun provides that severance benefits equivalent to the severance benefits
under this Plan will be paid by the Buyer, or

--------------------------------------------------------------------------------

· You meet any of the Conditions Under Which You Will Not Receive Plan Benefits
(described above).



Plan Benefits




Under the Plan, you may choose to sign a Release and Waiver Agreement in order
to receive Severance Benefits (other than Employment Transition Services). You
will have 45 calendar days after your employment termination date to sign the
Agreement. If you do not sign and return to Sun a Release and Waiver Agreement
within 45 calendar days after your employment termination date or you
subsequently revoke the Agreement during the applicable revocation period, you
will not be eligible to receive the Severance Payment and the payment of COBRA
Premiums described below. You may NOT sign the Release and Waiver Agreement
prior to your employment termination date.

·     Severance Payment. This is a lump sum payment equal to four (4) weeks Pay
for      each Year of Service, up to a maximum determined by your Position plus
twenty-      four (24) or forty (40) weeks Pay determined by your Position.     
If you are a non-Key Employee and the Release and Waiver Agreement is signed   
  and not revoked in accordance with the previous paragraph, you will receive
the      Severance Payment seventy-five (75) days following the date of your
Separation      from Service (or as soon as administratively practical
thereafter).      If you are a Key Employee on the date of your Separation from
Service, your      Severance Payment will be paid with the first payroll of the
seventh month      following the month in which you Separate from Service (or as
soon as      administratively practical thereafter).    ·     COBRA Premiums.
Your existing coverage under Sun's group health plan (and,      if applicable,
the existing group health coverage for your eligible dependents) will      end
on the date on which your employment terminates. You and your eligible     
dependents may then be eligible to elect temporary continuation coverage under 
    Sun's group health plan in accordance with the Consolidated Omnibus Budget 
    Reconciliation Act of 1985, as amended (“COBRA”). If you receive a
Severance      Payment and elect COBRA continuation coverage, Sun will pay your
COBRA      Premiums commencing the day following your employment termination
date for a      period equal to the number of weeks of Pay you will receive as a
Severance      Payment (not to exceed the maximum period of COBRA coverage).
However, in      no event may payment of COBRA Premiums continue beyond December
31 of      the second calendar year following the calendar year in which you
have a      Separation from Service. After such period of Sun-paid coverage, you
(and, if      applicable, your eligible dependents) may continue COBRA coverage
at your own      expense in accordance with COBRA. No provision of the Plan will
affect the      continuation coverage rules under COBRA. Therefore, the period
during which      you must elect to continue Sun's group health plan coverage
under COBRA, the      length of time during which COBRA coverage will be made
available to you, and      all your other rights and obligations under COBRA
will be applied in the same      manner that such rules would apply in the
absence of the Plan. 


--------------------------------------------------------------------------------

In addition, you will receive the following benefit regardless of whether you
sign a Release and Waiver Agreement:· Employment Transition Services. You will
receive Employment Transition Services (career service assistance) for twelve
(12) months (eighteen (18) months if you are a member of the ELT). Employment
Transition Services become available to you on the date of your Termination
Letter and must be started no later than your employment termination date in
order to receive the full benefit. In no event may Employment Transition
Services continue beyond December 31 of the second calendar year following the
calendar year in which you have a Separation from Service. Employment Transition
Services are not available in the case of Retirement.

Example of Calculation of Severance Payment

Assume you are a Vice President with eight years of service. The calculation of
your Severance Payment is as follows:

24 weeks Pay based on the Pay you would have received had you worked for those
24 weeks, plus 20 weeks Pay*, for a total of 44 weeks of Pay. *4 weeks Pay per
Year of Service x 8 years = 32 weeks but the maximum allowed payment based on
Years of Service is 20 weeks Pay. The 24 weeks of Pay is not included in
calculating the maximum payment based on Years of Service.



Stock Options




If your employment terminates because of Retirement and you are eligible to
receive benefits under the Plan, your stock options that would have vested
during the 15 months following your employment termination date will become
immediately vested on your employment termination date. Except as provided in
the previous sentence, all other terms and conditions of your option agreements
remain the same.

Sales-Related Incentive Based Positions

If you are in a sales-related incentive based position, commission earnings end
effective the date of your Termination Letter. Base pay will be used to
determine the payment of unused, accrued vacation in your final paycheck.



Obligation to Repay Sun




If you are reemployed by Sun (in any capacity) before the end of the number of
weeks used to determine your Severance Benefits, you must repay to Sun the
portion of your Severance Payment for the period that you have been reemployed.

For example, if you are a Vice President with eight years of service, you would
have received 44 weeks of Pay. If you were then reemployed by Sun 4 weeks
following your employment termination date, you would be required to repay to
Sun an amount calculated as follows:

44 weeks of Severance Payment paid minus 4 weeks of actual

--------------------------------------------------------------------------------

unemployment equals 40 weeks of Severance Payment to be repaid to Sun.



Taxes and Other Deductions




Sun will withhold all appropriate federal, state, local, income and employment
taxes from your Plan benefit payments. Contributions to Sun's 401(k) plan and
employee stock purchase plan will not be deducted from your Severance Payment
paid after your employment termination date.



Bonus Programs




The Plan does not change the terms of any bonus program for which you may have
been eligible at the time of your termination with Sun.

Accordingly, if you are eligible for a bonus payment under a program operated on
a quarterly or fiscal year basis (such as SMI Bonus) and terminate employment
prior to the last day of a quarter or fiscal year, you will not be eligible to
receive the bonus for the quarter or fiscal year in which you terminate
employment, except to the extent the bonus program provides otherwise. Unless
the bonus program provides otherwise, bonus program payments will not be
prorated for a partial quarter's or year's participation.



Leave of Absence After Notification




If you begin a leave of absence after receiving a Termination Letter but before
you terminate employment, your employment termination date will not change. You
should contact SunDial to discuss disability benefits or workers' compensation
benefits for which you may be eligible.

Leaves of Absence Prior to Notification

If you are on a Family Care Leave (HR411), Medical Leave (HR412), or
Pregnancy/Disability Leave (HR412A and HR412B) and your job is eliminated during
your leave as part of a Workforce Reduction, you will be given your Termination
Letter during your leave. Your leave will end early, you will terminate your
employment after sixty (60) days, and you will receive the Plan benefits for
which you are eligible. You may notify SunDial within seven (7) calendar days of
receipt of your Termination Letter that you wish to continue your leave; in
which case, you will not be eligible to receive Plan benefits.



Definitions




“Cause” means misconduct as described in Sun's Misconduct Policy (HR503).

"COBRA Premiums" for purposes of this Plan are the COBRA premiums that you would
have to pay to continue for a certain period of time, the medical, dental,
vision, and/or EAP coverage you had immediately prior to terminating employment.

“Involuntary Termination” for purposes of this Plan means termination of your
employment by Sun for any reason except for Cause.

--------------------------------------------------------------------------------

“Key Employee” means an employee who is determined by Sun to be a Key Employee
in accordance with Section 409A of the Internal Revenue Code and the regulations
promulgated thereunder.

“Mutual Agreement” for purposes of this Plan means that both you and Sun agree
that your employment should terminate.

"Pay" for purposes of this Plan (other than for sales-related incentive based
positions) means your base pay as of the date of the Termination Letter. “Pay”
for sales-related incentive based positions is based on the On-Target Earnings
rate (OTE) effective on the date of the Termination Letter. “Pay” does not
include car allowance, draws, spifs, bonuses or any non-base compensation.

“Position” for purposes of this Plan means your position as either a member of
the ELT or a Vice President who is not a member of the ELT on the date of the
Termination Letter as recorded in Sun's HR Database.

“Retirement” for purposes of this Plan means your voluntary resignation from Sun
at or after attaining age 55 and with a number of full years of service with Sun
that when added to your age (in full years), the sum equals or exceeds 65.
Notwithstanding the foregoing sentence, you must have a minimum of five (5) full
years of service in order to qualify for Retirement. Your resignation will not
be considered Retirement if you work in the same or similar profession during
the six-month period following your Separation from Service. You will be
considered to have retired if you perform services for a nonprofit organization
following your Separation from Service. Sun shall make the determination of
whether you have retired in its sole discretion.

“Separation from Service” means a termination of employment with Sun that Sun
determines is a Separation from Service in accordance with Section 409A of the
Internal Revenue Code and the regulations promulgated thereunder.

“Workforce Reduction” for purposes of this Plan means your employment is
terminated because of the elimination or coordinated reduction of jobs within
your group, division, department or branch due to a corporate transaction or
reorganization, technology change, funding reduction, reduced workload or
similar occurrence (including an outsourcing arrangement or divestiture). A
Workforce Reduction also includes changes to your job level and/or salary grade
or structure that Sun has determined, in its sole discretion, entitle you to
Plan benefits as described in the Global Compensation Treatment for Job Level
Changes and Reclassification Policy (HR310).

"Year of Service" for purposes of this Plan means a full or partial year of
service with Sun prior to your employment termination date. If you are a rehired
employee, prior service at Sun will be counted as Year of Service provided that
the prior service period exceeded the period when you were not employed by Sun.
Years of Service includes up to seven (7) years of service credit for service
with a predecessor employer that was acquired by Sun if you were an employee of
the predecessor employer at the time of the acquisition. A partial year of
service will be treated as a full year of service.

--------------------------------------------------------------------------------



SUMMARY OF PLAN BENEFITS




To receive the Severance Payment and Payment of COBRA Premiums, the Release and
Waiver Agreement must be signed and not revoked.

See Important Notes at the end of Summary.

SALARY/JOB    EMPLOYMENT    SEVERANCE    PAYMENT OF  GRADE    TRANSITION   
PAYMENT    COBRA PREMIUMS      SERVICES         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Vice President    12 months career    24 weeks Pay plus 4    24 weeks of COBRA 
    service assistance    weeks Pay per Year of    premiums plus 4 weeks       
  Service up to 20 weeks    of COBRA premiums              per Year of Service
up              to 20 weeks 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Executive    18 months career    40 weeks Pay plus 4    40 weeks of COBRA 
Leadership Team    service assistance    weeks Pay per Year of    premiums plus
4 weeks          Service up to 32 weeks    of COBRA premiums              per
Year of Service up              to 32 weeks 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


IMPORTANT NOTES TO SUMMARY OF PLAN BENEFITS

EMPLOYMENT TRANSITION    SEVERANCE PAYMENT    PAYMENT OF COBRA  SERVICES       
PREMIUMS 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  1. Career service assistance will    1. If Release and Waiver Agreement is   
1. If you elect COBRA coverage,  be provided by an agency    signed and not
revoked within specified time    your COBRA premiums will be  designated by
Sun.    period, lump sum Severance Payment paid    paid after Sun receives
signed      75 days after your Separation from Service.    Release and Waiver
Agreement  2. Employment Transition        and period for revoking  Services
become available to you    2. "Pay" (other than for sales-related    Agreement
has ended  on the date of the Termination    incentive based positions) means
base pay    commencing for the period  Letter and must be started no later   
and does not include any non-base    beginning the day following your  than your
employment termination    compensation.    employment termination date.  date in
order to receive the full    3. "Pay" for sales-related incentive based     
benefit.        2. “Years of Service” for      positions is based on on-target
earnings    calculating benefits means each  3. A signed Release and Waiver   
(OTE) effective on the date of the    full or partial year of service with 
Agreement is not required.    Termination Letter.    Sun prior to your
employment  4. Instructions on initiating    4. “Years of Service” for
calculating    termination date.  Employment Transition Services is    benefits
means each full or partial year of    3. The 24 weeks/40 weeks  provided with
the Termination    service with Sun prior to your employment    additional
period for payment of  Letter.    termination date.    COBRA premiums is not   
  5. The 24 weeks/40 weeks additional    included for purpose of      payment is
not included for purpose of    calculating the maximum period      calculating
the maximum payment based on    for payment of COBRA      Years of Service.   
premiums based on Years of          Service.      6. If you are a Key Employee,
your          Severance Payment will be paid with the      first payroll of the
seventh month following     the month in which you Separate from         
Service (or as soon as administratively          practical thereafter).     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Plan Operation, Administration and General Provisions



Other Benefit Plans/Agreements




Your rights and participation in any other Sun benefit plan at termination of
employment are governed solely by the terms of those other plans.



Amendment and Termination




Sun reserves the right to modify, suspend or terminate the Plan at any time and
for any reason. Any action amending or terminating the Plan shall be in writing
and shall be approved by the Leadership and Development Compensation Committee
of the Board of Directors of Sun.



Unfunded Plan




All Plan benefits are paid from Sun's general funds, and each participant is an
unsecured general creditor of Sun. Nothing contained in the Plan creates a trust
fund of any kind for your benefit or creates any fiduciary relationship between
you and Sun with respect to any of Sun's assets. Sun is under no obligation to
fund the benefits provided under the Plan prior to payment.



Plan Benefits Cannot Be Assigned




The rights of any person to any benefit under the Plan may not be made subject
to option or assignment, either by voluntary or involuntary assignment or by
operation of law, including bankruptcy, garnishment, attachment or other
creditor's process. Any act in violation of this rule shall be void.



No Employment Rights




Nothing in the Plan may be deemed to give any individual a right to remain
employed by Sun or affect Sun's right to terminate an individual's employment at
any time, with or without cause.



Legal Construction




The Plan is subject to the provisions of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), and, to the extent not preempted by ERISA,
California law. If any provision of the Plan is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions of the
Plan shall continue to be fully effective.



Plan Administrator




Sun is the "Plan Administrator" of the Plan as that term is used in ERISA. Sun
has full discretionary authority to administer and interpret the Plan, including
the exclusive right to adopt rules and procedures to implement the Plan, to
interpret in its sole discretion, provisions of the Plan, to decide any
questions in connection with the administration of the Plan, or relating to any
claim for Plan benefits, including, whether an individual is eligible for Plan
benefits and the amount of Plan benefits. Sun may delegate its responsibilities
to other persons, which includes delegation of discretion. Subject to the claims
and appeal procedures, the decisions of Sun and its delegatees relating to the
Plan are final and binding on all persons.

--------------------------------------------------------------------------------



Claims and Appeal Procedures




If you disagree with the amount of your benefits or with any other decision Sun
may have made regarding your interest in the Plan (including that you are not
eligible for benefits under the Plan), you may file a claim with Sun. You must
send your claim in writing to: Director, Executive Compensation – U.S. Vice
President Severance Plan, Sun Microsystems, Inc., 4160 Network Circle, M/S
USCA16-150, Santa Clara, CA 95054. You should file the claim as soon as
possible, but no later than one (1) year after the determination /decision.

In the event that your claim for benefits is denied in whole or in part, Sun
must provide you written or electronic notification of the denial of the claim,
and of your right to appeal the denial. The notice of denial will be set forth
in a manner designed to be understood by you, and will include (i) the specific
reason or reasons for the denial, (ii) reference to the specific Plan provisions
upon which the denial is based, (iii) a description of any information or
material that Sun needs to complete the review and an explanation of why such
information or material is necessary, and (iv) an explanation of the Plan’s
appeal procedures and the time limits applicable to such procedures, including a
statement of your right to bring a civil action under Section 502(a) of ERISA
following a denial on appeal. This notice will be given to you within 90
calendar days after Sun receives the claim, unless special circumstances require
an extension of time – in which case Sun has up to an additional 90 calendar
days for processing the claim. If an extension of time for processing is
required, notice of the extension will be furnished to you before the end of the
initial 90-day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which Sun
expects to render its decision on the claim.

If your claim for benefits is denied, in whole or in part, you (or your
authorized representative) may appeal the denial by submitting a written appeal
to the Appeal Committee within 60 calendar days after you receive the denial.
Your appeal must be sent to: Appeal Committee – U.S. Vice President Severance
Plan, Sun Microsystems, Inc., 4160 Network Circle, M/S USCA16-150, Santa Clara,
CA 95054. If you fail to appeal a denial within the 60-day period, Sun’s
determination will be final and binding. If you appeal to the Appeal Committee,
you (or your authorized representative) may submit comments, documents, records
and other information relating to your claim for benefits. You may request (free
of charge) reasonable access to, and copies of, all documents, records, and
other information relevant to your claim.

The Appeal Committee will make a decision on each appeal no later than 60
calendar days following receipt of the appeal. If special circumstances require
an extension of time for processing the appeal, the Appeal Committee will make a
decision on the appeal no later than 120 calendar days following receipt of the
appeal. If an extension for review is required, notice of the extension will be
furnished to you before the extension begins. The extension notice will indicate
the special circumstances requiring an extension and the date by which the
Appeal Committee expects to render a decision. The Appeal Committee will give
written or electronic notice of its decision to you after its decision is made.
In the event that the Appeal Committee confirms the denial of the claim for
benefits in whole or in part, the notice will outline, in a manner calculated to
be understood by you, (i) the specific reason or reasons for the decision, (ii)
reference to the

--------------------------------------------------------------------------------

specific Plan provisions upon which the decision is based, (iii) a statement
that you may request (free of charge) reasonable access to, and copies of, all
documents, records, and all other information relevant to your claim, and (iv) a
statement of your right to bring an action under Section 502(a) of ERISA.

No legal action for benefits under the Plan may be brought until you (i) have
submitted a written claim for benefits in accordance with the procedures
described above, have been notified by Sun that the claim is denied, have filed
a written appeal in accordance with the appeal procedures described above, and
have been notified that the Appeal Committee has denied the appeal, or (ii) Sun
or the Appeal Committee fail to follow these procedures. No legal action may be
commenced or maintained against the Plan, Sun or the Appeal Committee more than
two (2) years after the Appeal Committee denies your appeal or Sun or the Appeal
Committee fail to follow these procedures.

If you wish to take legal action after exhausting the appeal procedures, you may
serve process on Sun at the address indicated in the section below entitled
“Plan Information.”



Plan Information

Plan Governed by ERISA




The Plan is an employee welfare benefit plan and an employee pension benefit
plan subject to ERISA. The Plan is subject to certain provisions of Title I of
ERISA (i.e., Part 1 regarding reporting and disclosure, Part 4 regarding
fiduciary responsibility, and Part 5 regarding administration and enforcement).
However, it is not subject to Title IV of ERISA, which includes the plan
termination insurance provisions.



Address of Sun




The principal executive office of Sun Microsystems, Inc. is 4150 Network Circle,
Santa Clara, California 95054. Its telephone number is (650) 960-1300.



Identification Numbers




Sun's Employer Identification Number (EIN) is 94-2805249. The Plan Number
assigned to the Plan is 540.



Type of Plan




The Plan is a welfare benefit plan providing special severance benefits to
eligible employees. All benefits under the Plan are paid directly by Sun from
its general assets to participants.



Plan Year






The Plan's year ends on December 31.

Service of Process




The Plan's agent for service of legal process is:



  Corporation Services Company
2711 Centerville Road, Suite 400
Wilmington, DE 19808
Telephone: 1.800.927.9800




--------------------------------------------------------------------------------



  www.incspot.com/cscglobal




Statement of ERISA Rights and Protections

As a participant in the Sun Microsystems, Inc. U.S. Vice President Severance
Plan, you are entitled to certain rights and protections under ERISA. ERISA
provides that all plan participants are entitled to:

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA imposes obligations
on those responsible for the operation of the Plan. The people who operate the
Plan, called "fiduciaries" of the Plan, have a duty to do so prudently and in
the interest of you and other plan participants and beneficiaries. No one,
including Sun or any other individual, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a benefit or exercising
your rights under ERISA.

Enforce Your Rights

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the plan
administrator to provide the materials and pay you up to $110 a day until you
receive them, unless the materials were not sent because of reasons beyond the
administrator's control. If your claim for benefits is denied or ignored, in
whole or in part, and you have been through the Plan's appeal procedures, you
may sue in a state or Federal court. If it should happen that plan fiduciaries
misuse the Plan's money, or if you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you sued
to pay these legal costs and fees. If you lose, the court may order you to pay
these costs and fees (for example, if it finds your claim is frivolous).

Assistance With Your Questions

If you have questions about the Plan, you should contact the plan administrator.
If you have questions about this statement or your rights under ERISA, or if you
need assistance in obtaining documents from the plan administrator, you should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Ave. N.W., Washington, D.C., 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.



Execution




To record the amendment and restatement of the Plan effective January 1, 2009 as
set

--------------------------------------------------------------------------------

forth herein, Sun Microsystems, Inc. has caused its authorized representative to
sign this document the ____ day of November, 2008.



Sun Microsystems, Inc.






By:
_______________________________

Printed Name: William N. MacGowan




Title: Executive Vice President People and Places and Chief Human Resources
Officer

--------------------------------------------------------------------------------